Order dismissing petitioners’ application for a peremptory order of mandamus to declare so much of section 137, subdivision 4, of the Election Law, as requires 5,000 signatures upon an independent nominating petition for county offices located within the city of New York, as being unconstitutional, and to direct the board of elections of the city of New York to disregard said portion of section 137 of the Election Law, and to accept, recognize and file any nominating petition for any county office within the city of New York that contains 1,500 or more valid signatures, affirmed, without costs. The facts presented by this petition are not within the purview of People ex rel. Hotchkiss v. Smith (206 N. Y. 231). No justiciable question is presented to this court. Lazansky, P. J., Young, Scudder, Tompkins and Davis, JJ., concur.